Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 11 and 18 are amended.

Response to Arguments

	The 101 and 112 rejections are withdrawn in view of applicant’s arguments and amendments. The 101 rejections are withdrawn as the claims are directed to more than the processing of a financial transaction but to a gaming machine and its functions/displays.
	The 103 rejection of claims 11-17 is withdrawn however, a new rejection is presented in view of an updated search of the prior art.

Allowable Subject Matter

Claims 1-10 and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose, either alone or in combination, the elements of the independent claims.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. Claim 1 recites the hierarchical display of user accounts based on recent activity where the user account with the most frequent activity is displayed first. Claim 18 is similar. These functions, together with the remaining claim limitations are not found in the prior art.

The closest prior art is:

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagner (8,419,527) in view of Helfer (2006/0211494).

Gagner discloses:
11. A computer-implemented method comprising: 
generating, via a first server, a user-customized dynamic display comprising a first account and a second account; 
generating, via the first server (Col. 6, ll 35-38, the wagering game server 306 can serve wagering games and/or distribute content to devices located in other casinos 312 or at other locations on the communications network 314.), an indicator associated with one or more financial transactions on the user-customized dynamic display; 
receiving, at the first server, user input indicative of a user selectively moving the indicator over the second account to request a first financial transaction between the first account and the second account; (Col. 8, ll 40-56, FIG. 5B is a block diagram illustrating account information in a wagering game machine's graphical user interface, according to example embodiments of the invention. Players can activate the account icons by pressing the touchscreen 502. After an account icon is activated, the interface 500 presents additional account transaction options, which are represented by additional icons. In FIG. 5B, the player 518 has activated the savings account icon 506. As a result, the interface 500 has presented a savings account balance 520 and currency icons 514, which allow the player 518 to transfer different denominations between a savings account and other accounts. As shown, the player 518 is dragging a $20 currency icon 516 into the game session account icon 504. This drag-and-drop operation constitutes a request to transfer $20 from the player's savings account into the player's game session account.)

    PNG
    media_image1.png
    588
    667
    media_image1.png
    Greyscale

receiving, at the first server, terms for the first financial transaction between the first account and the second account; and 
initiating performance, at the first server, of the first financial transaction with respect to the first account and the second account according to the received terms. (Fig. 9, account rule configuration. Transactions may be between any player accounts as selected. Fig. 11, performance of transaction according to the account rule.)

    PNG
    media_image2.png
    667
    325
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    416
    media_image3.png
    Greyscale


Gagner separately discloses the drag and drop operation and the account rules operation however, one of ordinary skill could combine the two operations with predictable results.

Gagner does not disclose;
wherein the user-customized dynamic display shows one or more customization options and is visually altered as a result of a user selecting the one or more customization options.
However, Helfer discloses:
(Abstract) A gaming machine for conducting a wagering game includes a display, a player interface, and a controller operatively associated with the display and the player interface. The controller is configured to permit a player to selectively modify a setting of the display and/or the game graphics. The player interface facilitates the selective modification.
Fig. 4 discloses:

    PNG
    media_image4.png
    410
    558
    media_image4.png
    Greyscale

	One of ordinary skill would have been motivated to modify Gagner with the display modifications of Helfer in order to accommodate persons with special visual needs or with vision deficiencies such as, but not limited to, color vision deficiencies.
See Helfer Para. 0006.

12. The method of claim 11, wherein the indicator is a visual icon and the user input is indicative of the user selectively dragging and dropping a visual icon in the user-customized dynamic display (all disclosed above).  

13. The method of claim 11, wherein: 
the first financial transaction is transferring funds between accounts (disclosed above); 
receiving terms for the first financial transaction comprises receiving terms for a funds transfer from the first account to the second account (disclosed above); and 
initiating performance of the first financial transaction comprises transferring funds from the first account to the second account (disclosed above).  

14. The method of claim 13, further comprising verifying, via the first server, that there are sufficient funds in the first account for the funds transfer (obvious).  

15. The method of claim 13, further comprising verifying, via the first server, that the funds transfer is permitted by a predetermined rule (See Fig. 11 above, determine that rule should be enforced).  

16. The method of claim 13, further comprising establishing, via the first server, the second account prior to transferring funds from the first account to the second account. (Game session accounts are disclosed above. It is obvious to one of ordinary skill that the game session accounts would need to be created for a player before they can begin game play in the current invention. Col. 7, related to figure 4 discloses a player card account, indicating a player has established a payer/gaming session account.)  

17. The method of claim 11, further comprising: 
receiving, at the first server, identifying information from a user device associated with the user; and 
determining, via the first server and based on the identifying information, a plurality of accounts to which the user has access, the plurality of accounts comprising the first account and the second account.
(Fig. 4, Col. 7, ll 51-62, At block 402, a wagering game machine 302 detects a player identifier. The wagering game machine 302 may detect the player identifier as a result of a player swiping a player account card, manually entering the identifier, or providing some other device that indicates the player identifier (e.g., an RFID tag). The flow continues at block 404.
At block 404, the wagering game machine 302 receives a list of wagering game accounts and other accounts associated with the player identifier. In some embodiments, the wagering game machine's account manager 236 requests and receives the list from the account controller 318.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694